875 F.2d 861
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.APPLIED COATINGS INTERNATIONAL, INC., et al., Plaintiffs,Ominmax, Inc., et al., Defendant & Counter-Claim Plaintiff-Appellee,v.APPLIED COATINGS INTERNATIONAL, INC., (Delaware),Counter-Claim Defendant,Harry Beale, Counter-Claim Defendant Appellant.
No. 88-3566.
United States Court of Appeals, Sixth Circuit.
April 13, 1989.

1
Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr. Circuit Judges.

ORDER

2
Harry Beale appeals the district court's judgment denying Applied Coatings International, Inc., relief from a garnishment order.  This appeal has been referred to a panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Acting on the behalf of Applied Coating International Corporation (A.C.I.), Beale sought relief from a garnishment order.  The district court denied relief concluding that Beale lacked standing to represent the corporation's legal interest because he is not a licensed attorney.


4
Upon consideration, we affirm the district court's judgment because Beale was an improper representative for Applied Coatings International Corporation.  In this circuit, a corporation cannot appear in federal court except through a licensed attorney.   See Doherty v. American Motors Corp., 728 F.2d 334, 340 (6th Cir.1984);  see also Ginger v. Cohn, 426 F.2d 1385, 1386 (6th Cir.1970);  United States v. 9.19 Acres of Land, 416 F.2d 1244, 1245 (6th Cir.1969).


5
Accordingly, the judgment of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.